Citation Nr: 1601595	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the reduction of the Veteran's VA nonservice-connected pension benefits based on countable income was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 decision letter of the Pension Management Center, in Milwaukee, Wisconsin.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran receives Social Security Administration (SAA) benefits for himself in the amount of $9,624.00 per year, creating additional countable income for pension benefit purposes. 

2.  The calculation of the Veteran's countable income was correctly adjusted effective March 1, 2012, based on his income received from the SSA.


CONCLUSION OF LAW

The Veteran's nonservice connected pension benefits were correctly adjusted, effective March 1, 2012, based on income received from the SSA.  38 U.S.C.A. §§ 1521 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As explained below, this claim is being denied as a matter of law.  VCAA notice is not required because the United States Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Legal Criteria

Improved (nonservice-connected) pension is a benefit payable to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a). 

One prerequisite to entitlement is that the veteran's income not exceed the applicable maximum pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a). 

Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(v), 3.23(a),(b),(d)(4). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income from the SSA is not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income. 

Payments of VA pension benefits are made at a specified annual maximum rate, and are also reduced on a dollar-for-dollar basis by annualized countable family income. 38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2014).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2014).

Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii). 

Effective December 1, 2011, the maximum annual pension rate (MAPR) for a single veteran with no dependent was $12,256.  See Veterans Pension Rate Table, www.benefits.va.gov/PENSION/rates_veteran_pen11.asp.  Deductible medical expenses are those expenses that exceed 5% of the MAPR.

Factual Background and Analysis

The Veteran claims that he should receive a decent pension and that the 10 percent amount that he was awarded for service-connected tinnitus should be included in his pension amount.

In February 2012, the Veteran informed the VA that he was receiving $802.00 a month starting in February 2012 from the Social Security Administration (SSA).  This means that the Veteran would receive $9,624.00 a year from SSA.  The maximum annual pension for a single veteran with no dependents was $12,256 effective December 1, 2011.  In a March 2012 rating decision letter, VA adjusted the Veteran's pension amount so not to exceed this maximum annual amount.  This resulted in the Veteran receiving $219.00 per month in pension benefits from the VA.

The Board acknowledges that Supplemental Security Income (SSI) is not countable for VA pension purposes because there is a difference between Social Security disability benefits and SSI.  SSA disability benefits are based on a claimant's age, employment history, and disability.  42 U.S.C.A. § 423; 20 C.F.R. §§ 404.1505, 404.1520.  SSI benefits are based on age, disability, and income and resource limits. 42 U.S.C.A. § 1382; 20 C.F.R. § 416.920.  The receipt of SSI carries with it the obligation to cooperate with required periodic redeterminations of eligibility, including in the form of medical examinations.  See 20 C.F.R. §§ 416.204, 416.989, 416.990.  The RO used a VA/SSA interface to determine the Veteran's current benefits from SSA.  A form entitled "SSA Inquiry, SSA Basic Info" shows that the benefits the Veteran is receiving are SSA, not SSI.  First, the start date of his entitlement is the first of January after he turned 66, which is full SSA retirement age.  Second, the SSI code field is not completed.  The Board finds that the evidence shows that the Veteran is receiving SSA benefits, which is countable income, and not SSI benefits, which is not countable income.  See 38 C.F.R. §3.272(a).  

The Veteran has not asserted that he is in receipt of SSI and has not submitted any evidence of unreimbursed medical expenses. 

The Veteran argues that his 10 percent evaluation for service-connected tinnitus should be included in his pension.  However, the Board notes that generally a VA claimant is entitled to one award of pension or compensation at any one time. 38 U.S.C. 5304(a) (West 2014); 38 C.F.R. § 3.700 (2015).  That is the case for the Veteran, and he does not qualify for an exception.  Thus, as his pension benefits were greater than his compensation benefits, he was awarded pension benefits.

For these reasons, the Board finds that the reduction in the Veteran's pension amount was proper.  

Although the Board is certainly sympathetic to the Veteran's claim and particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  The courts have held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  There simply is no provision of law under which the Board may grant the Veteran the benefits sought.  Accordingly, the claim above must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

As the reduction of the Veteran's VA nonservice-connected pension benefits based on receipt of SSA benefits was proper, the appeal is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


